                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

P. JONATHAN MEYER, et al.,              :
                                        :
     Plaintiffs/Counter-Defendants,     :           Case No.: 2:18-cv-218
     jointly and severally with Third-  :
     Party Defendants,                  :           Judge George C. Smith
                                        :           Magistrate Judge Kimberly A. Jolson
v.                                      :
                                        :
BANK OF AMERICA, N.A.,                  :
                                        :
     Defendant/Counter-Plaintiff/Third- :
     Party Plaintiff,                   :
                                        :
v.                                      :
                                        :
STANBERY ENGLISH VILLAGE, LP, et :
al.,                                    :
                                        :
     Third-Party Defendants, jointly    :
     and Severally with Counter-        :
     Defendants.                        :
                                        :

                                    OPINION AND ORDER

       This matter is before the Court on Defendant’s Motion to Quash or Modify Subpoena

Pursuant to Rule 45(d)(3) and for Protective Order Pursuant to Rule 26(c)(1) (Doc. 34). For the

reasons that follow, the Motion is DENIED.

I.     BACKGROUND

       “Plaintiffs are partners in numerous real estate development companies.” (Doc. 11, ¶ 5).

Third-Party Defendants are related companies through which Plaintiffs “developed numerous

shopping centers across the country[.]” (Id.). From 2004 to 2007, Third-Party Defendants

obtained a number of loans from Defendant to be used for the construction and operation of

several shopping centers. (Id. ¶¶ 8–9). Plaintiffs were guarantors for those loans. (Id. ¶ 10).
       In 2008, the shopping centers operated by Third-Party Defendants began experiencing

financial difficulties. (Id. ¶ 11). Plaintiffs entered into discussions with Defendant to negotiate

an agreement (the “Settlement Agreement”) to resolve the outstanding loans and guarantees. (Id.

¶ 12). “Specifically, Defendant agreed that in exchange for resolving the outstanding loans and

guarantees it would accept the potential to receive a small percentage of net proceeds from each

Plaintiffs’ [sic] interest” in four properties. (Id. ¶ 13). The parties executed the Settlement

Agreement in September 2010. (Id. ¶ 16).

       Over the next several years, Plaintiffs sold some of those properties and purportedly paid

Defendant the percentage of net proceeds from each Plaintiff’s interest in those properties

consistent with the Settlement Agreement.       (Id. ¶ 22).   After the sale of several of those

properties, in 2017, Defendant challenged Plaintiffs’ calculation of proceeds owed to it and

asserted that Plaintiffs breached the Settlement Agreement. (Id. ¶ 27).

       Unable to resolve the dispute through negotiations, Plaintiffs filed a Complaint for

Declaratory Relief (Doc. 1-1) in the Franklin County Court of Common Pleas on November 13,

2017. On March 14, 2018, Defendant removed this action to federal court. (Doc. 1). Plaintiffs’

Complaint seeks a declaratory judgment that they properly paid Defendant the amount required

by the Settlement Agreement for the sale of certain properties.           (See generally Doc. 11).

Defendant has filed a Counterclaim (Doc. 4) raising claims of breach of contract and violation of

the Ohio Uniform Fraudulent Transfer Act.

       The parties have been engaged in written discovery and document production over the

past year. After reviewing Defendant’s production of documents, Plaintiffs allegedly determined

that email communications were missing from certain custodians and for certain relevant time

periods, including the time period surrounding the negotiation of the Settlement Agreement.




                                               -2-
(Doc. 37 at 2–3). In response to a deficiency letter, Defendant informed Plaintiffs that its

primary negotiator of the Settlement Agreement, Michael Olson, had left the company in 2015

and that Defendant did not retain any of Mr. Olson’s emails after his departure. (Doc. 37-1 at

52–53).    Unable to obtain some of the documents it sought from Defendant, Plaintiff

subsequently subpoenaed Keating Muething & Klekamp, PPL (“Keating Muething”)—

Defendant’s counsel during the negotiation of the Settlement Agreement—for documents and

communications related to the Settlement Agreement or the instant action. (See Doc. 34-2 (the

“Subpoena”)).

       Keating Muething agreed to produce responsive documents subject to Defendant’s

review for privilege. (Doc. 37-1 at 56). Defendant objected to the Subpoena, arguing that it was

improper because it sought information subject to attorney-client privilege. Plaintiffs disagreed,

emphasizing that they were requesting only that non-privileged, responsive documents be

produced and that Defendant produce a privilege log for any documents to which it asserted the

privilege applied.

       Unable to resolve their dispute through the meet and confer process, Defendant filed the

instant Motion on October 5, 2018. Plaintiffs filed their Response in Opposition (Doc. 37) on

November 5, 2018, and Defendant filed its Reply (Doc. 38) on November 11, 2018. The Motion

is now ripe for resolution.

II.    MOTION TO QUASH

       A. Standard of Review

       Rule 45 of the Federal Rules of Civil Procedure governs third-party subpoenas. Fed. R.

Civ. P. 45. It permits parties in legal proceedings to command a non-party to, among other

things, produce documents. Fed. R. Civ. P. 45(a)(1). Upon a timely motion to quash, a court




                                              -3-
“must quash or modify a subpoena” that “fails to allow a reasonable time to comply,” “requires

disclosure of privileged or other protected matter, if no exception or waiver applies,” or “subjects

a person to undue burden.” Fed. R. Civ. P. 45(d)(3)(A). “The party seeking to quash a subpoena

bears the ultimate burden of proof.” Hendricks v. Total Quality Logistics, LLC, 275 F.R.D. 251,

253 (S.D. Ohio 2011) (citing White Mule Co. v. ATC Leasing Co. LLC, 2008 WL 2680273, at *4

(N.D. Ohio June 25, 2008)).

       B. Analysis

       Defendant requests that the Court quash the Subpoena on the grounds that it (1) seeks to

discover privileged attorney-client communications and (2) is unduly burdensome. (Doc. 34 at

5–7). In the alternative, Defendant argues, the Subpoena “should be modified, and a protective

order entered to protect the Bank’s interest in the privileged information and prohibit the

Guarantors’ duplicative and non-proportional discovery.” (Id. at 6). In its view, “[t]he Court

should limit the Subpoena to only require Keating Muething to produce communications

between Keating Muething and Guarantors located in the file associated with the Transactional

Documents.” (Id.).

       The Subpoena directs Keating Muething to produce documents and communications

related to the Settlement Agreement and the instant lawsuit. (Doc. 34-2 at 5–6). Relevant here,

in the section titled “PRIVILEGED OR PROPRIETARY MATTER,” the Subpoena contains

instructions for withholding privileged materials:

       If any request for documents is deemed to call for the production of privileged or
       work product materials and such privilege or work product is asserted, identify in
       writing each document so withheld and provide the following information:

             1.   the reason for withholding the document;

             2. a statement of the basis for the claim of privilege, work product or other
                ground of non-disclosure;



                                               -4-
                3. a brief description of the document, including:

                     a. the date of the document;

                     b. number of pages, attachments, and appendices;

                     c. name of its author, authors, or preparers and an identification by
                        employment and title of such person;

                     d. the name of each person who was sent, shown, or received blind or
                        carbon copies of the document, has had access to or custody of the
                        document, together with an identification of such person;

                     e. the present custodian; and

                     f. the subject matter of the document, and in the case of any
                        document relating or referring to a meeting or conversation,
                        identification of such meeting or conversation.

(Id. at 4–5).

                 1. Privilege

        Rule 45 requires that a court quash or modify a subpoena that “requires disclosure of

privileged or other protected matter, if no exception or waiver applies.”             Fed. R. Civ. P.

45(d)(3)(A)(iii).    As an initial matter, the Court notes that Defendant offers conclusory

statements in support of its claim of privilege. (See Doc. 34 at 5; Doc. 38 at 6–7). Some district

courts in this Circuit have held that a “blanket assertion of . . . privilege is insufficient” to justify

granting a motion to quash. See, e.g., Brown v. Tax Ease Lien Servicing, LLC, No. 3:15-CV-

208-CRS, 2017 WL 6940735, at *4 (W.D. Ky. Aug. 21, 2017) (considering law firm’s motion to

quash and holding that an “examination of the motion to quash immediately reveals that the law

firm has made a blanket assertion of the attorney-client privilege without providing any privilege

log as required by Rule 26(b)(5). Such a blanket assertion of the privilege is insufficient.”).

While the Court does not believe Defendant was required to prepare a privilege log to




                                                  -5-
substantiate its motion to quash, as the moving party, its failure to provide evidence supporting

its privilege argument weighs against granting its Motion here. See Hendricks, 275 F.R.D. at

253 (“The party seeking to quash a subpoena bears the ultimate burden of proof.” (citing White

Mule Co., 2008 WL 2680273, at *4)).

       More importantly, Plaintiffs’ Subpoena explicitly provides for the withholding of

privileged materials. (See Doc. 34-2 at 4–5 (providing instructions on withholding privileged or

proprietary matter)). Indeed, in Plaintiffs’ request expressly targeting communications between

Defendant and Keating Muething, the Subpoena provides, “[t]o the extent you assert that any

such communications are subject to one or more privileges, please Identify each document as

requested above in the section titled ‘Privileged or Proprietary Matter.’” (Doc. 34-2, RFP 6). In

other words, the Subpoena does not require the production of privileged material. As a result,

Rule 45(d)(3)(A)(iii) is inapplicable here.

       Defendant warns that denying its Motion and requiring the production of a privilege log

would cause the very problem Rule 45 is meant to avoid—the disclosure of privileged

information. (Doc. 38 at 8). Specifically, it argues that by cataloguing its communications with

Keating Muething, Plaintiffs could “reverse engineer[]” the substance of each attorney-client

communication. (Id.).

       In the Court’s view, Defendant’s concern is overstated. Had Defendant retained email

from the relevant custodians who communicated with Keating Meuthing during the time period

surrounding the Settlement Agreement, there is no question that Defendant would have been

obligated to log those communications on a privilege log in response to Plaintiffs’ discovery

requests. That privilege log would have included:

       1. A description of the document explaining whether the document is a
          memorandum, letter, e-mail, etc.;



                                              -6-
       2. The date upon which the document was prepared;

       3. The date of the document (if different from # 2);

       4. The identity of the person(s) who prepared the document;

       5. The identity of the person(s) for whom the document was prepared, as well as
          the identities of those to whom the document and copies of the document were
          directed, “including an evidentiary showing based on competent evidence
          supporting any assertion that the document was created under the supervision
          of an attorney;”

       6. The purpose of preparing the document, including an evidentiary showing,
          based on competent evidence, “supporting any assertion that the document
          was prepared in the course of adversarial litigation or in anticipation of a
          threat of adversarial litigation that was real and imminent;” a similar
          evidentiary showing that the subject of communications within the document
          relates to seeking or giving legal advice; and a showing, again based on
          competent evidence, “that the documents do not contain or incorporate non-
          privileged underlying facts;”

       7. The number of pages of the document;

       8. The party’s basis “for withholding discovery of the document (i.e., the
          specific privilege or protection being asserted); and

       9. Any other pertinent information necessary to establish the elements of each
          asserted privilege.”

See Cooey v. Strickland, 269 F.R.D. 643, 649 (S.D. Ohio 2010) (citation omitted). In other

words, Defendant would have been obligated to prepare a privilege log that would be subject to

the same concerns about Plaintiffs’ “reverse engineering of attorney-client communications,”

(Doc. 38 at 8). For this reason, Defendant’s argument on this point is not persuasive, and the

Court concludes that the subpoena does not seek privileged information.

              2. Undue Burden

       Rule 45 also requires a court to quash or modify a subpoena that “subjects a person to

undue burden.” Fed. R. Civ. P. 45(d)(3)(A)(iv). “Undue burden is to be assessed in a case-




                                             -7-
specific manner considering ‘such factors as relevance, the need of the party for the documents,

the breadth of the document request, the time period covered by it, the particularity with which

the documents are described and the burden imposed.’” In re: Modern Plastics Corp., 890 F.3d

244, 251 (6th Cir. 2018), reh’g denied (May 17, 2018), cert. denied sub nom. New Prod. Corp. v.

Dickinson Wright, PLLC, 139 S. Ct. 289 (2018) (quoting Am. Elec. Power Co., Inc. v. United

States, 191 F.R.D. 132, 136 (S.D. Ohio 1999)). “Courts must ‘balance the need for discovery

against the burden imposed on the person ordered to produce documents,’ and the status of that

person as a non-party is a factor.” In re: Modern Plastics Corp., 890 F.3d at 251 (quoting Am.

Elec. Power Co., 191 F.R.D. at 136). Ultimately, “[i[f the subpoenaed nonparty asserts that

disclosure would subject it to undue burden under Rule 45(d)(3)(A), it must show that disclosure

will cause it a clearly defined and serious injury.” State Farm Mut. Auto. Ins. Co. v. Warren

Chiropractic & Rehab Clinic, P.C., 315 F.R.D. 220, 224 (E.D. Mich. 2016) (citation, internal

quotation marks, and ellipses omitted).

       Defendant has not met its burden here. First, the Court questions whether Defendant has

standing to move to quash the subpoena on undue burden grounds. Rule 45 requires that the

party issuing the subpoena “take reasonable steps to avoid imposing undue burden or expense on

a person subject to the subpoena.” Fed. R. Civ. P. 45(d)(1) (emphasis added). See also Georgia-

Pac. LLC v. Am. Int’l Specialty Lines Ins. Co., 278 F.R.D. 187, 190 (S.D. Ohio 2010) (“Rule 45

focuses on the burden imposed on the recipient of the subpoena.” (citing Huntair, Inc. v.

Climatecraft, Inc., 254 F.R.D. 677, 679 (N.D. Okla. 2008)). As a result, “this Court and another

district court in this circuit have previously concluded that only the entity responding to the

subpoena has standing to challenge the subpoena on the basis of undue burden.” Riding Films,

Inc. v. John Does 129-193, No. 2:13-CV-46, 2013 WL 3322221, at *6 (S.D. Ohio July 1, 2013)




                                             -8-
(collecting cases). See also Clair v. Schlachter, No. 213CV804KJMEFBPTEMP, 2016 WL

2984107, at *5 (E.D. Cal. May 23, 2016) (“A party’s objection that a subpoena issued to a non-

party seeks irrelevant information or imposes an undue burden on the non-party is not grounds

on which the objecting party has standing to assert, especially where the non-party, itself, has not

objected.” (citing Moon v. SCP Pool Corp., 232 F.R.D. 633, 636–37 (C.D. Cal. 2005)); Glacier

Films (USA), Inc. v. Does 1-29, No. 15-CV-4016, 2015 WL 8989217, at *2 (N.D. Ill. Dec. 15,

2015) (“A defendant cannot claim an undue burden from a subpoena directed at a third party.”);

Zoobuh, Inc. v. Rainbow Int’l Corp., No. 2:14-CV-00477-DN, 2015 WL 2093292, at *2 (D. Utah

May 5, 2015) (collecting cases and holding that, “[e]ven where a party has standing to quash a

[third-party] subpoena based on privilege or a personal right, he or she lacks standing to object

on the basis of undue burden.” (citation and internal quotation marks omitted)).            Keating

Muething, not Defendant, is the recipient of the Subpoena, and therefore, it appears that

Defendant does not have standing to raise an undue burden challenge to the Subpoena.

       This makes sense as a practical matter. Keating Meuthing bears the burden of responding

to the Subpoena, including collecting and reviewing the relevant ESI and preparing it for

production. Keating Muething has not moved to quash the Subpoena. Rather, after raising

certain standard objections, it agreed with Plaintiffs to collect relevant ESI and produce it subject

to a privilege review by counsel for Defendant. (Doc. 37-1 at 56). Keating Muething has

declined to make an undue burden argument, and Defendant cannot make it for it.

       Second, even assuming that Defendant could raise an undue burden argument, it has

failed to show “that disclosure will cause it a clearly defined and serious injury.” Warren

Chiropractic & Rehab Clinic, P.C., 315 F.R.D. at 224 (citation, internal quotation marks, and

ellipses omitted).   While Defendant argues that “enforcing the subpoena would impose a




                                                -9-
significant burden on” it, it offers little support for this assertion. (Doc. 38 at 10). If blanket

assertions of privilege are insufficient to quash a subpoena, so too are conclusory statements of

burden.

         Here, Defendant will be required to conduct a privilege review of 2,700 1 emails and

create a corresponding privilege log. (Id.). Based on the Court’s experience with cases with

similar amounts-in-controversy, this is a relatively limited burden. That is particularly true here,

as discussed above, because Defendant would have been obligated to review those emails and

create a privilege log in response to Plaintiffs’ discovery requests already had it retained email

from the relevant custodians.

         Defendants’ reliance on two decisions from the United States District Court for the

District of Columbia is misplaced. (See Doc. 38 at 11–12). In In re Application for an Order

Pursuant to 28 U.S.C. §1782 to Conduct Discovery for Use in a Foreign Proceeding (“In re

§ 1782 Application”), petitioners—the majority shareholders of a Russian oil company, Yukos—

had engaged in complex litigation in civil courts throughout Europe with the Russian Federation

regarding its alleged “expropriation” of Yukos. 2017 WL 3708028, at *1 (D.D.C. Aug. 18,

2017), reconsideration denied sub nom. In re Application for an Order Pursuant to 28 U.S.C.

§ 1782 to Conduct Discovery for use in a Foreign Proceeding, 286 F. Supp. 3d 1 (D.D.C. 2017).

See also Hulley Enters. v. Russian Fed’n, 211 F. Supp. 3d 269, 272–76 (D.D.C. 2016)

(summarizing history of parties’ litigation). Respondent, an American law firm, represented

Rosneft—an oil company in which the Russian Federation was the majority stakeholder—before

one of those courts in Armenia. In re § 1782 Application, 2017 WL 3708028 at *1. After


1 At one point in its Reply, Defendant hints that there are “potentially 8,792 responsive records for review.” (Doc.
38 at 4). Defendant, however, otherwise relies on the fact that there are 2,700 responsive emails. (See, e.g., id. at 5,
10). The Court does the same and additionally notes that even if there were “8,792 responsive records for review,”
the Court would come to the same conclusion.



                                                        - 10 -
petitioners’ $50 billion arbitration award was overturned by a Dutch court, they moved the

District Court for an order under 28 U.S.C § 1782 to compel the respondent-law firm to produce

documents and appear for a deposition regarding its alleged efforts to manipulate Armenian

courts as part of a scheme to reverse the arbitral award. Id. at *2.

       Respondent opposed the application, arguing, in part, that the requested discovery was

irrelevant and unduly burdensome. Id. at *4. The district court agreed, concluding that the

application should be denied because “the relevance of the requested discovery to the Dutch

appeal proceeding is tenuous and sufficiently in question, and the burden on the respondents

sufficiently onerous.” Id. Absent a showing of “moderate relevance,” the court concluded that

the risk that proposed discovery would uncover aspects of strategy and the potential for litigation

regarding privilege was “too significant” to permit discovery to proceed. Id. at *5.

       Asking the court to reconsider its decision, petitioners argued that the prior order “was

predicated on an unsupported assumption of privilege.” In re § 1782 Application, 286 F. Supp.

3d 1, 5 (D.D.C. 2017). The court rejected this argument and reaffirmed its original decision,

“given both the nature of the petitioners’ discovery demands, which plainly target privileged

communications and documents between the respondents and its long-standing client, and the

respondents’ declaration detailing the nature of their attorney-client relationship with Rosneft

and the burdens subpoena compliance would engender.”              Id. at 5–6.   In support of this

conclusion, the court opined:

       when a discovery request demands production of an attorney’s records in
       connection with representation of a client, invocation of the protections of the
       attorney-client privilege and work-product doctrine may be effective without
       requiring a detailed privilege log. Otherwise, any objection to the scope of a
       discovery demand would be rendered moot because interposing that objection
       would trigger the very burdensome obligation to prepare a privilege log that the
       objection would be intended to avoid.




                                               - 11 -
Id. at 7 (collecting cases).

        In a more analogous context, the court in Dell Inc. v. DeCosta considered a third-party

subpoena served on a law firm. 233 F. Supp. 3d 1 (D.D.C. 2017). In the United States District

Court for the Eastern District of Virginia, Audio MPEG, Inc. (Audio MPEG), and others, sued

Dell, Inc. (“Dell”) for alleged infringement of certain patents. Id. at 2. Dell, in turn, served

Audio MPEG’s licensing counsel, Frank DeCosta and other attorneys at his firm (“DeCosta”),

with a third-party subpoena seeking documents and deposition testimony regarding certain

licensing negotiations. Id. at 2. DeCosta objected and argued that Dell’s discovery requests

imposed an undue burden because (1) the requested information was available from a more

convenient source, Audio MPEG, and (2) the subpoena risked disclosure of privileged

information. Id. at *2–3. The district court agreed, finding that “[s]uch open document requests,

served on prior counsel, would impose an undue and disproportionate burden on Defendants to

prepare a privilege log of the thousands of documents that Defendants could reasonably be

expected to ‘possess’ after a decade of Audio MPEG representation but most of which would be

protected by the attorney-client privilege or attorney work-product doctrine.” Id. at *3–4.

        In both decisions above, the district court emphasized the burden of preparing a privilege

log for potentially thousands of documents. But, in the Court’s view, whether the preparation of

a privilege log is actually unduly burdensome depends on the facts and circumstances of each

individual case. See In re: Modern Plastics, 890 F.3d at 251 (“Undue burden is to be assessed in

a case-specific manner considering ‘such factors as relevance, the need of the party for the

documents, the breadth of the document request, the time period covered by it, the particularity

with which the documents are described and the burden imposed.’” (quoting Am. Elec. Power

Co., 191 F.R.D. at 136)).      Here, even in Defendant’s account, the universe of potentially




                                              - 12 -
privileged communications is limited to 2,700 emails. (Doc. 38 at 10). With current discovery

technology, the review of these emails and the creation of a corresponding privilege log is not

unduly burdensome, particularly given (1) the amount in controversy in this case, (2) the

importance of the issues at stake, and (3) the fact that the discovery Plaintiffs requested here is,

at least, of “moderate relevance,” In re § 1782 Application, 2017 WL 3708028 at *5, to their

claims and defenses regarding the Settlement Agreement.

III.   MOTION FOR PROTECTIVE ORDER

       A. Standard of Review

       A district court may grant a protective order preventing the production of discovery to

protect a party or entity from “annoyance, embarrassment, oppression, or undue burden or

expense.” Fed. R. Civ. P. 26(c)(1). “To sustain a protective order under Rule 26(c), the moving

party must show ‘good cause’ for protection from one (or more) harms identified in Rule

26(c)(1)(A) ‘with a particular and specific demonstration of fact, as distinguished from

stereotyped and conclusory statements.’” In re Ohio Execution Protocol Litig., 845 F.3d 231,

236 (6th Cir. 2016), cert. denied sub nom. Fears v. Kasich, 138 S. Ct. 191, 199 L. Ed. 2d 128

(2017) (quoting Serrano v. Cintas Corp., 699 F.3d 884, 901 (6th Cir. 2012)). “Good cause exists

if ‘specific prejudice or harm will result’ from the absence of a protective order.” In re Ohio

Execution Protocol Litig., 845 F.3d at 236 (quoting Father M. v. Various Tort Claimants (In re

Roman Catholic Archbishop), 661 F.3d 417, 424 (9th Cir. 2011)). Ultimately, “Rule 26(c)

confers broad discretion on the trial court to decide when a protective order is appropriate and

what degree of protection is required.” Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36 (1984).

“The burden of establishing good cause for a protective order rests with the movant.” Nix v.

Sword, 11 F. App’x. 498, 500 (6th Cir. 2001) (citation omitted).




                                               - 13 -
       B. Analysis

       For similar reasons as with respect to the Motion to Quash, Defendant has failed to meet

its burden to justify the entry of a protective order.         Defendant has generally relied on

“stereotyped and conclusory statements,” In re Ohio Execution Protocol Litig., 845 F.3d at 236

(citation and internal quotation marks omitted), in support of its argument. But in so relying, it

has failed to establish specific prejudice or harm that will result absent a protective order. Id. As

a result, Defendant’s request for the entry of a protective order is denied.

IV.    CONCLUSION

       For the foregoing reasons, Defendant’s Motion to Quash or Modify Subpoena Pursuant to

Rule 45(d)(3) and for Protective Order Pursuant to Rule 26(c)(1) (Doc. 34) is DENIED.

       IT IS SO ORDERED.



Date: December 7, 2018                                   /s/ Kimberly A. Jolson
                                                         KIMBERLY A. JOLSON
                                                         UNITED STATES MAGISTRATE JUDGE




                                                - 14 -
